           CASE 0:20-cv-01686 Document 1 Filed 08/03/20 Page 1 of 40




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA

JACK BARRY PETERSEN, IRA FBO     )
JACK BARRY PETERSEN, AND         )
JAMES MAZZO, JR., individually and
                                 )
JACK BARRY PETERSEN,             )
derivatively on behalf of DIGILITI
                                 )
MONEY GROUP, INC. f/k/a CACHET   )
FINANCIAL SOLUTIONS, INC.        )
                                 )
           Plaintiffs,           )
                                 )
      v.                         )
                                 )
                                            Civ. No. _______________
JEFFREY C. MACK, LAWRENCE C. )
BLANEY, BRYAN D. MEIER,          )
                                            VERIFIED SHAREHOLDER
JAMES L. DAVIS, MICHAEL J.       )
                                            DERIVATIVE COMPLAINT
HANSON, ROD JARDINE, DARIN P. )
McAREAVEY, RUTH OWADES,          )
LIYUAN WOO, JAMES J. SPENCER, )
                                            JURY TRIAL DEMANDED
and ROBIN S. O’CONNELL,          )
                                 )
           Defendants,           )
                                 )
and                              )
                                 )
DIGILITI MONEY GROUP, INC. f/k/a )
CACHET FINANCIAL SOLUTIONS, )
INC.,                            )
                                 )
           Nominal Defendant.    )



      Jack Barry Petersen (“Petersen”) and James Mazzo, Jr. (“Mazzo”) (together,

“Plaintiffs”), by and through their undersigned counsel, file this Complaint individually

and for the benefit of Nominal Defendant Digiliti Money Group, Inc. f/k/a Cachet

                                           1
            CASE 0:20-cv-01686 Document 1 Filed 08/03/20 Page 2 of 40




Financial Solutions, Inc., against certain current and/or former executives and members

of its Board of Directors. In support of their Complaint, Plaintiffs allege as follows:

                              NATURE OF THE ACTION

       1.     This action arises out of a fraudulent scheme to materially overstate

revenue figures of Digiliti Money Group, Inc. (together with its subsidiaries, “Digiliti” or

“the Company”), ahead of its August 2017 uplisting from the Over-the-Counter (OTC)

market to the NASDAQ, in order to attract investors and raise capital which the

Company needed to stay in business.         Using financial statements that fraudulently

recognized revenue from illusory customer contracts, the company fraudulently raised

over $18 million through the sale of convertible notes in private placements and stock in

a public offering (“the Offering”). When the scheme was uncovered, the Company’s

stock became worthless virtually overnight.

       2.     Defendants Jeffrey C. Mack and Lawrence C. Blaney are former senior

officers of the Company who were principally responsible for carrying out this fraudulent

scheme. When they committed their fraud, Mack was the Chief Executive Officer,

President, and Chairman of Digiliti, and Blaney was Digiliti’s Executive Vice President

of Sales.

       3.     The remaining individual Defendants were members of the Company’s

Board of Directors (“the Board”) during the time of the fraudulent scheme, who breached

their fiduciary duty to, among other things: (i) ensure that the Company was operated in a

lawful manner, (ii) exercise due care, diligence, and good faith to, inter alia, ensure that

the Company’s financial statements were prepared in accordance with GAAP; and (iii)
                                              2
            CASE 0:20-cv-01686 Document 1 Filed 08/03/20 Page 3 of 40




exercise good faith in taking appropriate action to correct the misconduct when put on

notice of problems resulting from the Company’s fraudulent business practices.

                                JURISDICTION AND VENUE

       4.     This Court has subject matter jurisdiction over this case based on diversity

of citizenship pursuant to 28 U.S.C. § 1332, because the Plaintiffs and Defendants are

citizens of different states and the amount in controversy exceeds $75,000.00, exclusive

of interest and costs.

       5.     Plaintiffs Jack Barry Petersen (“Petersen”) and James Mazzo, Jr. (“Mazzo”)

are individuals who are both domiciled in New Jersey.

       6.     Digiliti is a Delaware corporation which, at all relevant times, maintained

its principal place of business in Minneapolis, Minnesota.

       7.     Upon information and belief, all of the individual Defendants are domiciled

in and citizens of states other than New Jersey, as follows:

              a.         Jeffrey C. Mack is domiciled in Carrollton Texas;

              b.         Lawrence C. Blaney is domiciled in Sugar Grove, Illinois;

              c.         Bryan D. Meier is domiciled in St. Charles, Missouri;

              d.         James L. Davis is domiciled in Minneapolis, Minnesota;

              e.         Michael J. Hanson is domiciled in Minneapolis, Minnesota;

              f.         Rod Jardine is domiciled in Puyallup, Washington;

              g.         Darin P. McAreavey is domiciled in Elk River, Minnesota;

              h.         Ruth Owades is domiciled in San Francisco, California;

              i.         Liyuan Woo is domiciled in Needham, Massachusetts;
                                                3
             CASE 0:20-cv-01686 Document 1 Filed 08/03/20 Page 4 of 40




               j.    James J. Spencer is domiciled in Austin, Texas; and,

               k.    Robin S. O’Connell is domiciled in San Rafael, California.

       8.      Defendants are subject to the personal jurisdiction of this Court, and venue

is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1), because Digiliti’s principal

place of business is located in Minneapolis, Minnesota, which is within this judicial

district, and the acts and conduct complained of herein occurred in substantial part in this

District.

       9.      Venue is properly laid in this District pursuant to 28 U.S.C. §1391(b) and

(c). The acts and conduct complained of herein occurred in substantial part in this

District.

                                     THE PARTIES

       10.     Plaintiffs Petersen and Mazzo are individual investors who purchased or

otherwise acquired securities, including common stock, preferred stock, warrants and

convertible debt securities (collectively, “Securities”) offered and sold by Digiliti during

the timeframe relevant hereto.

       11.     Plaintiff Jack Barry Petersen is presently and at all times relevant to the

allegations herein has been a shareholder of the Company, having invested a total of

$4,058,000 in various offerings by the Company of its equity and debt Securities between

September 22, 2010 and February 23, 2013, together with an additional $200,000 (in

combination with Plaintiff IRA FBO Jack B. Petersen) in the Offering on or about March

15, 2017.

       12.     Plaintiff James Mazzo, Jr. is presently and at all times relevant to the
                                             4
             CASE 0:20-cv-01686 Document 1 Filed 08/03/20 Page 5 of 40




allegations herein has been a shareholder of the Company, having invested a total of

$407,000 in various offerings by the Company of its equity and Securities between

February 21, 2012 February 27, 2016, together with an additional $100,000 in the

Offering on or about March 10, 2017.

       13.     Defendant Digiliti provides cloud-based software-as-a-service (“SaaS”)

financial technology (“fintech”) solutions to the financial services industry in the United

States. Digiliti was formerly known as Cachet Financial Solutions, Inc. (“Cachet”), until

the Company rebranded in or about April 2017, due to a trademark infringement claim.

The Company is a Delaware corporation headquartered in Minneapolis, Minnesota.

When Digiliti traded on the NASDAQ, it did so under the ticker symbol “DGLT.”

       14.     Defendant Mack was, at the time of the Offering, CEO, President and

Chairman of the Board of Digiliti.

       15.     Defendant Lawrence Blaney (“Blaney”) was, at the time of the Offering,

Executive Vice President of Sales of Digiliti.

       16.     Defendant Bryan D. Meier (“Meier”) was, at the time of the Offering,

Executive Vice President and Chief Financial Officer (“CFO”) of Digiliti.

       17.     Defendant James L. Davis (“Davis”) was, at the time of the Offering, a

Director of Digiliti.

       18.     Defendant Michael J. Hanson (“Hanson”) was, at the time of the Offering, a

Director of Digiliti.

       19.     Defendant Rod Jardine (“Jardine”) was, at the time of the Offering, a

Director of Digiliti.
                                             5
             CASE 0:20-cv-01686 Document 1 Filed 08/03/20 Page 6 of 40




       20.     Defendant Darin P. McAreavey (“McAreavey”) was, at the time of the

Offering, a Director of Digiliti.

       21.     Defendant Ruth Owades (“Owades”) was, at the time of the Offering, a

Director of Digiliti.

       22.     Defendant Liyuan Woo (“Woo”) was, at the time of the Offering, a

Director of Digiliti.

       23.     Defendant James J. Spencer (“Spencer”) was, at the time of the Offering, a

Director of Digiliti.

       24.     Defendant Robin S. O'Connell (“O'Connell”) was, at the time of the

Offering, a Director of Digiliti.

                                         FACTS

       25.     At all times relevant hereto, Minnesota-based technology solutions and

services company Digiliti provided cloud-based SaaS fintech solutions to the financial

services industry in the United States. For example, it provided Select Mobile Money, a

prepaid mobile money platform that linked various mobile banking features with a

prepaid debit card issued by financial institutions or alternative financial service

providers, and Select Business Merchant Capture, which provided the ability to scan and

deposit checks from a PC, Mac desktop computer or mobile device. The Company

served banks, credit unions and alternative financial service providers, including

providers of non-traditional banking services, such as reloadable prepaid cards and check

cashing services.

       26.     Between August 9, 2016 and August 17, 2017 (“the Relevant Period”),
                                            6
             CASE 0:20-cv-01686 Document 1 Filed 08/03/20 Page 7 of 40




defendants issued materially false and misleading statements and omitted material facts

regarding the state of Digiliti's business.

       27.     Specifically, Digiliti entered into contracts with its customers for products

and services that the Company had no ability or intention to fulfill, for the purpose of

artificially inflating Digiliti’s financial results at the ends of fiscal quarters. Digiliti

recognized revenue from contracts that promised to deliver products and services that the

Company knew did not exist or that it would not be able to develop in time to meet its

obligations.

       28.     In furtherance of the scheme, Digiliti entered into side agreements that

rendered certain key customer contracts illusory. While a main customer agreement

recited lucrative terms for the purchase of services, the Company entered into side

agreements providing that the customer could back out of the main contract without any

financial repercussions.

       29.     The Company's Vice President of Sales, Larry Blaney, who reported

directly to then-CEO Mack, approved these “rogue” or “ghost” contracts in order to boost

the Company's quarterly revenue and make the sales numbers appear better than they

actually were.

       30.     The Company “presold” its services to customers, agreeing to provide

services over a period of time in the future, in exchange for an upfront payment. For

example, the Company would enter into a contract for $400,000 for future services and

the customer would agree to pay $50,000 immediately. In order to artificially inflate its

revenue, however, the Company would recognize 90% of the $400,000 in the current
                                              7
             CASE 0:20-cv-01686 Document 1 Filed 08/03/20 Page 8 of 40




quarter, despite the fact that the Company would not be able to fulfill its future

obligations to the customer.

       31.     The Company engaged in this conduct because it was ramping up for the

Offering, and needed to show a steady growth trajectory in order to raise more money

from investors. The Company was reporting revenue numbers that had no relationship to

the actual cash flow so it could make it to a liquid equity market and raise a substantial

amount of cash quickly.

       32.     This premature revenue recognition from preselling resulted in the

Company borrowing a significant amount of revenue from future quarters and creating a

revenue hole which increased substantially every quarter. The Company would change

the revenue numbers to ensure it hit its goals, which would result in the goal for the next

quarter necessarily being even more untenable because the Company would have used

hundreds of thousands of dollars in recognized revenue that it falsely reported and could

not replace. This practice perpetuated the need to presell additional services in the next

quarter.

       33.     One of the customers that Digiliti used to overstate its revenue was

National Check & Currency (“NCC”), Digiliti’s most significant customer.

       34.     On May 12, 2015, the Company publicly announced an agreement with

NCC for Digiliti Money's remote deposit capture (“RDC”) product in 3,000 of NCC's

locations. NCC became an important customer of Digiliti and its business accounted for a

material portion of Digiliti's reported revenue for 2016, which was reflected in the

Offering Documents.
                                            8
             CASE 0:20-cv-01686 Document 1 Filed 08/03/20 Page 9 of 40




       35.     Beginning in October 2016, immediately following an unsuccessful public

offering, the Company entered into at least three illusory contracts with NCC designed to

inflate reported revenue to lay a fraudulent groundwork for a subsequent public offering.

       36.     The first illusory contract with NCC was in the form of an addendum to a

Master Services Agreement between the parties, and stated a contract price of $395,000.

However, in a cover email forwarding the addendum, Blaney, copying Mack, stated that

NCC would have the right to terminate the contract without any obligation to pay and

without any penalty.       The email also stated that Digiliti would give NCC an

unconditional credit of $50,000 against other outstanding invoices. Thus, instead of

adding $395,000 in revenue, the side agreement actually reduced Digiliti’s revenue by

$50,000.

       37.     As set forth in greater detail below, Digiliti then issued a quarterly report

for the third quarter of 2016 which materially overstated revenue based on the illusory

contract with NCC.

       38.     In or about late January 2017, Digiliti entered into a two additional illusory

contracts with NCC, so that Digiliti could (fraudulently) meet quarterly revenue goals to

lure investors in connection with the next public offering.

       39.     Digiliti executed two addenda to the Master Services Agreement, with a

combined stated value of $870,000, again with a cover email that essentially negated the

agreements and confirming that they could be canceled without any obligation to pay or

penalty. Digiliti again confirmed another $50,000 credit against outstanding amounts

due.
                                              9
            CASE 0:20-cv-01686 Document 1 Filed 08/03/20 Page 10 of 40




      40.     In its report for the fourth quarter of 2016, Digiliti improperly recognized

$796,000 in revenue from the January 2017 agreements. This conduct was not in keeping

with generally accepted accounting principles (“GAAP”), both because (i) the revenue

was derived from contracts that were entered into after the quarter ended, and (ii) the

Company entered into side agreements that allowed the January 2017 agreements to be

canceled without consequence.




                                           10
            CASE 0:20-cv-01686 Document 1 Filed 08/03/20 Page 11 of 40




      DEFENDANTS’ FALSE AND MISLEADING STATEMENTS TO
 PLAINTIFFS AND FRAUDULENT CONCEALMENT OF MATERIAL FACTS

      41.     Defendants made numerous false statements to Plaintiffs and concealed

facts from Plaintiffs in connection with the sale of the Securities. Defendants made these

false statements in writing in the materials they used to market Securities they sold to

Plaintiffs and in the statements they made to the market about the condition of the

Company.

      42.     On August 9, 2016, the Company issued a press release announcing its

financial results for the quarter ended June 30, 2016 (“Second Quarter 2016 Earnings

Release”). Specifically, the Second Quarter 2016 Earnings Release stated:

              Revenue in the second quarter of 2016 increased 100% to a
              record $2.0 million from $1.0 million in the second quarter of
              2015. The improvement was driven by an increase in the
              number of transactions and an increase in the number of
              product and product enhancement deployments completed in
              the quarter. The improvement was also due, in part, to an
              increase in recurring revenue from the company's Select
              Mobile Money products.

              “Q2 was a record quarter for us across the board,” said
              Cachet Financial Solutions' CEO Jeffrey Mack. “Our revenue
              doubled year-over-year to slightly over $2.0 million, crossing
              this threshold for the first time. We deployed more products
              in Q2 than in any prior quarter, and continued to see a year-
              over-year increase in recurring revenue, number of
              transactions, and total products sold. We were able to sell
              more products in Q2 than we have sold in any prior quarter
              due to our sales initiatives and expanded product portfolio.
              Our prepaid programs, in particular, led the way with key
              wins from Rapid Financial and Dollar Financial, the latter of
              which marks our first ever entry into the Canadian market.”

              “Given our progress with bringing some of our current clients
              live and new clients into the pipeline, we believe we continue

                                           11
            CASE 0:20-cv-01686 Document 1 Filed 08/03/20 Page 12 of 40




              to be on track to meet our 2016 revenue guidance of $8 to $10
              million, which reflects a revenue growth rate of 84% to 132%
              compared to 2015. We expect our recurring revenue will
              continue to increase during the second half of 2016, and
              possibly resulting in our total recurring revenue for 2016 to
              double compared to 2015.”

      43.     On August 9, 2016, the Company hosted a conference call with securities

analysts and investors to discuss the Company's financial results for the quarter ended

June 30, 2016 (“Second Quarter 2016 Conference Call”). During the Second Quarter

2016 Conference Call, defendants Mack and Meier reaffirmed the financial results

reported in the Second Quarter 2016 Earnings Release and touted the Company's sales

growth. Specifically, Mack stated:

              Q2 was a record quarter for us virtually across the board. Our
              revenue doubled year-over-year to slightly over $2 million,
              crossing this important threshold for the first time in our
              history. We had more customers live during this quarter than
              in any quarter before and continue to see a year-over-year
              increase in many of our key metrics, including recurring
              revenue, number of transactions and total products sold. We
              believe this marks a significant turning point for us, given the
              progress we've made this year and in particular this quarter.

              To put our progress into a financial context, we generated in
              Q2 nearly all of the revenue we did in the entire year 2013.
              Extending this comparison to consider the first half of 2016,
              we generated in this period more than 80% of the entire
              revenue we did for all oflast year. Given the fact that our
              operating expenses remain relatively flat during the quarter
              on a year-over-year basis, our strong top line growth help us
              further expand the delta between our revenue and expenses. It
              goes without saying that this leverage in our business model
              has been an important reason why we've been able to scale as
              a company and will continue to play a role in our future
              growth.

              Looking at some of our particular successes in Q2, we're

                                            12
      CASE 0:20-cv-01686 Document 1 Filed 08/03/20 Page 13 of 40




        encouraged by the traction we gained in both the products and
        customer fronts. Because of our sales initiatives and
        expanded product portfolio, we were able to sell more
        products in Q2 than we've ever done in any single quarter.

        The overall result has been an all-around excellent quarter
        that gives us greater confidence in reaching our financial
        goals for 2016, which include doubling our recurring revenue
        and generating between $8 million and $10 million of
        revenue for the full year.

        Given these strong results for both the quarter and the half, as
        well as where we are, with bringing some of our current
        customers live and bringing new customers into the pipeline,
        we believe we are on track to meet our 2016 revenue
        guidance of $8 million to $10 million. This amounts to a
        revenue growth rate of 84% to 132% as compared to 2015.

        In conjunction with this, we’re continuing to expect recurring
        revenue to accelerate during the second half of the year,
        which should lead to a recurring revenue doubling for 2016.

44.     On the Second Quarter 2016 Conference Call, defendant Meier stated:

        In the second quarter of 2016, our revenue increased 100% to
        a record $2 million from $1 million in the same year-ago
        quarter. This growth was driven primarily by an increase in
        the number of transactions on our platform, an increase in the
        number of products and product enhancement deployments
        completed in the quarter. The increase was also due in part to
        increase in recurring revenue from our Select Mobile Money
        solutions.

        Recurring revenue in the second quarter of 2016 from RDC
        and Select Mobile Money products, which include monthly
        active user fees as well as ongoing monthly maintenance and
        hosting fees, reached a record $1.5 million, or 73.5% of total
        revenue. This is up 42% from the prior quarter and up 79%
        from the second quarter of 2015. We believe recurring
        revenue is an important metric by which to measure our
        progress since many of our solutions are designed to secure a
        healthy stream of long-term revenue.

        As we continue to activate our existing customers under
                                      13
            CASE 0:20-cv-01686 Document 1 Filed 08/03/20 Page 14 of 40




              contract, we expect recurring revenue to increase accordingly.
              To add to that, any new sales of our key products like RDC,
              Select Mobile Money, NowPay and Mobile Photo Account
              Opening are expected to accelerate that recurring revenue
              growth even further.

              As Jeff mentioned on our last call, we have a lot inherent
              growth embedded in our business model. Because we
              currently have many signed customers under contract, we are
              still in the process of deploying our solutions for their
              consumers to use. As we help these customers accelerate
              these deployments, we will begin to see much of that
              embedded growth fully reflected in our financial results,
              especially in our recurring revenue.

              However, in addition to generating recurring revenue stream
              once the customer is live, we also generate revenue in the
              form of upfront payments when we actually implement a
              particular solution to a customer.

              It’s important to note that we are required to amortize these
              fees into revenue on a straight line basis over the life of the
              contract, which is typically three years. At the end of the
              second quarter, we had a deferred revenue balance of
              approximately $1.1 million.

      45.     On the Second Quarter 2016 Conference Call, defendant Mack stated in

response to an investor question:

              [Q-Peter Bortel:] And a question to Jeff, perhaps you can
              address this. We went from $1.5 million to $2 million kind of
              33% quarter-over-quarter growth that we've been seeing from
              the company up from $1 million or $1.1 million a quarter
              before that. Is there anything special when I model this out or
              can I continue to model 33% growth per quarter, bringing us
              to like $9.5 million for the year? Anything special in this
              quarter that we won't see in future quarters?

              [A- Mack:] I don't know if there's anything special. I think, as
              I said, our guidance is still out there at $8 million to $10
              million. We haven't changed that. You're going to continue to
              see the growth within our prepaid side of our business so that
              will have an impact on future revenues. There typically larger
                                            14
            CASE 0:20-cv-01686 Document 1 Filed 08/03/20 Page 15 of 40




               transactions are going to be - they should have a nice positive
               impact on the revenue side and conversely margins may be
               impacted slightly, but that would probably be the only
               significant change you might see. We have recently in the
               white-label side of our business seen a number of professional
               services coming onboard, which is an upfront opportunity for
               us from the standpoint of revenue as well as the long-term
               impact of installing that technology with those customers.

      46.      On August 15, 2016, the Company filed with the SEC its quarterly report

on Form 10-Q for the period ended June 30, 2016 (the “Second Quarter 2016 10-Q”).

Defendant Meier signed the Second Quarter 2016 10-Q and defendants Mack and Meier

certified it pursuant to the Sarbanes-Oxley Act of 2002. The Second Quarter 2016 10-Q

reiterated the financial results reported in the Second Quarter 2016 Earnings Release.

      47.      Under the heading “Critical Accounting Policies,” the Second Quarter 2016

10-Q represented that the Company's financial statements were prepared in accordance

with GAAP:

               Our condensed consolidated financial statements include our
               accounts and the accounts of our wholly-owned subsidiary,
               Cachet Financial Solutions Inc. Our wholly-owned subsidiary
               is the only entity with operational activity, and therefore no
               intercompany transactions exist with the parent entity which
               would need to be eliminated. We have prepared our
               condensed consolidated financial statements in accordance
               with accounting principles generally accepted in the United
               States of America (“GAAP”).

               Our consolidated financial statements have been prepared on
               the basis that we will continue as a going concern.

               Revenue Recognition

               We generate revenue from the following sources:

             up-front implementation fee;

                                             15
            CASE 0:20-cv-01686 Document 1 Filed 08/03/20 Page 16 of 40




                  professional service fees; and

                  recurring revenue, comprising of monthly
                   hosting/maintenance fee, monthly user fees and
                   transaction fees.

              We commence revenue recognition for fees earned on our
              Saas fintech solutions and services when all of the following
              criteria are met:

                  there is persuasive evidence of an arrangement;

                  the service has been or is being provided to the client;

                  collection of the fees is reasonably assured; and the
                   amount of fees to be paid by the client 1s fixed or
                   determinable.

      48.     On November 10, 2016, the Company issued a press release announcing its

financial results for the quarter ended September 30, 2016 (“Third Quarter 2016 Earnings

Release”). Specifically, the Third Quarter 2016 Earnings Release stated:

              Q3 2016 Financial Results

              Revenue in the third quarter of 2016 increased 124% to a
              record $2.3 million from $1.0 million in the third quarter of
              2015. The improvement was driven by an increase in
              recurring revenue from the company's RDC products,
              increase in the number of transactions, and increase in the
              number of product and product enhancement deployments
              completed in the quarter.

              “After reporting a milestone quarter in Q2, we're pleased to
              report yet another record quarter in Q3,” said Cachet
              Financial Solutions' CEO Jeffrey Mack. “Revenue grew to its
              highest level ever, reflecting the continued growth of our core
              RDC business, as well as the expansion of our Select Mobile
              Money business, which is increasingly taking a larger share
              of the massive prepaid market. We also matched a company
              record for recurring revenue during the quarter and achieved
              new records in both transactions and total products sold. This
              last achievement, in particular, validates some of the work
                                            16
             CASE 0:20-cv-01686 Document 1 Filed 08/03/20 Page 17 of 40




               we've done over the year to build out our sales force and
               enhance our platform, so that we can take advantage of every
               market opportunity available to us.

               What’s perhaps most encouraging is that even though we
               increased our investments to support this higher level of
               growth, our topline continued to accelerate faster than our
               expenses, reaffirming once again the significant leverage in
               our business model. In fact, gross margins for the quarter
               reached a record 42.2%, beating our previous record of 27.3%
               reported in the prior quarter. On top of that, our adjusted
               EBITDA continued to improve, which shows that while we
               are focused heavily on growth, our business is set up to be
               profitable, once we scale our revenue and leverage our fixed
               costs even further.

       49.     On November I0, 2016, the Company hosted a conference call with

securities analysts and investors to discuss the Company's financial results for the quarter

ended September 30, 2016 (“Third Quarter 2016 Conference Call”). During the Third

Quarter 2016 Conference Call, defendants Mack and Meier reaffirmed the financial

results reported in the Third Quarter 2016 Press Release and touted the Company's sales

growth. Specifically, Mack stated:

               After reporting a milestone quarter in Q2, we're pleased to
               report yet another record quarter in Q3. Starting at the top,
               revenue grew to its highest level ever at $2.3 million, reflecting
               the continued growth of our core RDC business as well as the
               expansion of our Select Mobile Money business, which is
               increasingly taking a larger share of the massive prepaid
               market. We also matched the company record for recurring
               revenue during the quarter and achieved new records in both
               transactions and total products sold. This last achievement, in
               particular, validates some of the work we've done over the year
               to build out our sales force and enhance our platform so that we
               can take advantage of every market opportunity available to us.

       50.     On the Third Quarter 2016 Conference Call, defendant Meier stated:


                                             17
            CASE 0:20-cv-01686 Document 1 Filed 08/03/20 Page 18 of 40




              Recurring revenue in the third quarter of 2016 from our RDC
              and Select Mobile Money products, which include monthly
              active user fees as well as ongoing monthly maintenance and
              hosting fees, matched the company record of $1.5 million or
              64.8% of total revenue. This is up slightly from the prior
              quarter and up 76% from the third quarter of 2015.

              As we've talked about before, recurring revenue is an
              important metric for us because so many of our solutions are
              designed to secure a healthy stream of long-term revenue. As
              we continue to activate our existing customers under contract,
              we expect recurring revenue to increase accordingly. On top
              of that, any new sales of our key products like RDC and
              Select Mobile Money or our newer products like NowPay and
              Mobile Account Opening, are expected to accelerate their
              recurring revenue growth even further.

              It's important to note that we have many signed customers
              under contract who are still in the process of deploying our
              solutions for their consumers to use. As a result, even
              though we can't recognize revenue now, there is still lot of
              inherent revenue growth embedded in our business. As we
              help these customers accelerate these deployments, we will
              begin to see much of that embedded growth fully reflected in
              our financial results, especially in our recurring revenue.

      51.     On November 14, 2016, the Company filed with the SEC its quarterly

report on Form 10-Q for the period ended September 30, 2016 (the “Third Quarter 2016

10-Q”). Defendant Meier signed the Third Quarter 2016 10-Q and defendants Mack and

Meier certified it pursuant to the Sarbanes-Oxley Act of 2002. The Third Quarter 2016

10-Q reiterated the financial results reported in the Third Quarter 2016 Earnings Release.

      52.     The Third Quarter 2016 10-Q represented that the Company's financial

statements were prepared in accordance with GAAP, stating that “[t]he accompanying

condensed consolidated financial statements of the Company included herein were

prepared in accordance with accounting principles generally accepted in the United States

                                            18
            CASE 0:20-cv-01686 Document 1 Filed 08/03/20 Page 19 of 40




of America ('GAAP') for interim financial information and with the instructions to the

Quarterly Report on Form 10-Q and Articles 8 and 10 of Regulation S-X,” and made the

following representations regarding the Company's revenue recognition policy:

               Revenue Recognition

               We generate revenue from the following sources:

             up-front implementation fee;

             professional service fees; and

             recurring revenue, comprising of monthly
              hosting/maintenance fee, monthly user fees and
              transaction fees.

               We commence revenue recognition for fees earned on our
               SaaS fintech solutions and services when all of the following
               criteria are met:

             there is persuasive evidence of an arrangement;

             the service has been or is being provided to the client;

             collection of the fees is reasonably assured; and the
              amount of fees to be paid by the client is fixed or
              determinable.

      53.      On May 11, 2017, the Company issued a press release announcing its

financial results for the quarter ended March 31, 2017 (“First Quarter 2017 Earnings

Release”). Specifically, the First Quarter 2017 Earnings Release stated:

               Ql 2017 Financial Results

               Revenue in the first quarter of 2017 increased 73% to a record
               $2.5 million from $1.5 million in the first quarter of 2016.
               The improvement was driven primarily by an increase in
               professional services, and to a lesser extent, by an increase in
               recurring revenue from the company's RDC and Select
               Mobile Money solutions as a result of increased deployments,

                                               19
             CASE 0:20-cv-01686 Document 1 Filed 08/03/20 Page 20 of 40




               product enhancements, and transactions.

               Recurring revenue from the company's RDC and Select
               Mobile Money products increased 35% to $1.4 million
               (56.2% of revenue) in the first quarter of 2017 from $1.1
               million (71.9% of revenue) in the first quarter of 2016.

               Gross profit increased 171% to $837,000 (33.2% ofrevenue)
               in the first quarter of 2017 from $309,000 (21.2% of revenue)
               in the first quarter of 2016.

       54.     On May 15, 2017, the Company filed with the SEC its quarterly report on

Form 10-Q for the period ended March 31, 2017 (the “First Quarter 2017 10-Q”).

Defendant Meier signed the First Quarter 2017 10-Q and defendants Mack and Meier

certified it pursuant to the Sarbanes-Oxley Act of 2002. The First Quarter 2017 10-Q

reiterated the financial results reported in the First Quarter 2017 Earnings Release.

       55.     Under the heading “Critical Accounting Policies,” the First Quarter 2017

10-Q represented that “[a] discussion of our critical accounting policies was provided in

Item 7 to the Consolidated Financial Statements included in our Annual Report on Form

10-K as of and for the year ended December 31, 2016 filed with the SEC on February 24,

2017. There were no significant changes to these policies during the first quarter of

2017.” The Company stated in the Form 10-K filed on February 24, 2017 that the

Company's financial statements were prepared on “the accrual basis of accounting in

accordance with accounting principles generally accepted in the United States of America

('GAAP'),” and made the following representations regarding the Company's revenue

recognition polices:

               Revenue Recognition

               The Company generates revenue from the following sources:
                                             20
            CASE 0:20-cv-01686 Document 1 Filed 08/03/20 Page 21 of 40




             up-front implementation fees;

             professional service fees; and

             recurring revenue, comprising of monthly
              hosting/maintenance fee, monthly user fees and
              transaction fees.

               The Company commences revenue recognition for fees
               earned on its solutions and services when all of the following
               criteria are met:

             there is persuasive evidence of an arrangement;

             the service has been or is being provided to the client;

             collection of the fees is reasonably assured; and the
              amount of fees to be paid by the client is fixed or
              determinable.

      56.      Defendants also provided Plaintiffs with presentation materials in order to

induce their investment in Digiliti securities. Plaintiffs relied upon these materials in

making their decisions to invest. For example, defendants circulated an investor

presentation slide deck entitled “(DGTL) The Now Way to Bank” in June 2017 (“June

2017 Presentation”). The June 2017 Presentation stated that the Company had $7.975

million in revenue in fiscal year 2016, and $5.269 in recurring revenue, with a gross

margin of32.3%. These revenue figures were allegedly an 85% increase from the prior

year's revenue of $4.301 million and a gross margin of only 4.2%. The Company also

stated that it was “[p]ositioned for strong growth in 2017 and beyond within core

products from fully ramped 2016 'go-lives' and a record backlog of 281 solutions to be

implemented.” The June 2017 Presentation also claimed that the Company had

“[a]pproximately 70% recurring revenue.”

                                               21
             CASE 0:20-cv-01686 Document 1 Filed 08/03/20 Page 22 of 40




       57.     The statements described above were each materially false and misleading

because defendants failed to disclose and misrepresented the following adverse facts: (i)

Digiliti had entered into contracts throughout the Relevant Period with customers for

products and services that the Company had no ability or intention to fulfill for the

purpose of artificially inflating Digiliti's financial results at the ends of fiscal quarters; (ii)

Digiliti recognized revenue from contracts that promised to deliver products and services

that the Company knew did not exist or that it would not be able to develop in time to

meet its obligations; (iii) by January 2017, the Company's management had received

notice that one of its most important customers, NCC, which represented a material

amount of revenue and accounts payable, had sought to cancel its contract, and that

defendant Mack had offered a $50,000 refund if NCC would delay its cancellation until

after the Offering; and (iv) as a result of the foregoing material misrepresentations and

omissions, Digiliti's financial statements violated GAAP and SEC Regulations.

                    DEFENDANTS' FALSE AND MISLEADING
                  STATEMENTS IN THE OFFERING DOCUMENTS

       58.     On or about January 20, 2017, Digiliti filed with the SEC a Registration

Statement on Form S-1, which would later be utilized for the Offering following several

amendments made in response to comments received from the SEC. The Form S-1

became effective on March 10, 2017.

       59.     On or about March 13, 2017, Digiliti filed its final Prospectus, which forms

part of the Registration Statement (the Prospectus and Registration Statement and all

amendments are collectively referred to herein as the “Registration Statement”).

                                                22
             CASE 0:20-cv-01686 Document 1 Filed 08/03/20 Page 23 of 40




       60.     The Offering was successful for the Company. At least 2,333,334 shares of

Digiliti common stock were sold by the Company to the public at $4.50 per share, raising

approximately $8.8 million in net proceeds for the Company, pursuant to the Offering.

       61.     The Registration Statement was negligently prepared and, as a result,

contained untrue statements of material fact or omitted to state other facts necessary to

make the statements made not misleading and was not prepared in accordance with the

rules and regulations governing its preparation.

       62.     Under applicable SEC rules and regulations, the Registration Statement was

required to disclose known trends, events or uncertainties that were having, and were

reasonably likely to have, an impact on the Company's continuing operations.

       63.     The Registration Statement positively described the then-current state of

Digiliti's product development, revenues and accounts receivable without disclosing that

the Company had been falsifying its revenue numbers through the use of “ghost” and

“rogue” contracts with its customers and that a key customer had indicated it would

cancel its contract with Digiliti, which put not only future revenues at risk but put in

doubt the collectability of receivables.

       64.     The Registration Statement stated:

               As of December 31, 2016, we had entered into contracts for the
               sale of approximately 881 products (including product
               enhancements), of which approximately 600 were “active” as
               of December 31, 2016, meaning that the product or
               enhancement has been deployed or implemented by our client
               for use by its customers or that we have completed our
               implementation and/or customization work for the product or
               enhancement and have delivered it to our client for
               deployment.
                                            23
             CASE 0:20-cv-01686 Document 1 Filed 08/03/20 Page 24 of 40




       65.     The Registration Statement also stated in pertinent part as follows:

               The Company commences revenue recognition for fees
               earned on its solutions and services when all of the following
               criteria are met:

                   there is persuasive evidence of an arrangement;

                   the service has been or is being provided to the client;

                   collection of the fees is reasonably assured; and the
                    amount of fees to be paid by the client is fixed or
                    determinable.

       66.     In the Notes to the Company's Consolidated Financial Statements included

in the Registration Statement, with respect to Concentrations, the Company represented:

               During the year ended December 31, 2016, one customer
               represented $1.4 million, or 17.2% of the Company's
               consolidated revenues within accounts receivable is a
               receivable from the same customer totaling $1.3 million,
               representing 42.8% of the Company's total receivables as of
               December 31, 2016. This receivable is due to the Company in
               various installments, pursuant to each agreement, beginning in
               January 2017 and ending in December 2019. As of December
               31, 2015, the Company had receivables due from three
               customers of approximately $121,000, $113,000 and $95,000
               representing 17.0%, 15.8% and 13.3%, respectively, ofits gross
               accounts receivable balance.

       67.     In the Offering Documents, Digiliti did not disclose that it was falsifying its

revenue numbers through the use of “ghost” and “rogue” contracts with its customers, or

that NCC had told Digiliti that it was going to cancel its contract in January 2017, but had

been convinced to delay the cancellation until April 2017 (after the Offering) by the

promise of $50,000 in credits.

       68.     Under the rules and regulations governing the preparation of the

                                              24
             CASE 0:20-cv-01686 Document 1 Filed 08/03/20 Page 25 of 40




Registration Statement, Digiliti was required to disclose at the time of the Offering that it

was experiencing sales and operational deficiencies that were negatively impacting its

profit margins and thus its profits, and that due to material defects in its internal controls

and other accounting deficiencies, the Company was unable to accurately report, budget

or forecast its financial results and prospects. The Registration Statement, however,

contained no such disclosures. Pursuant to Item 303 of Regulation S-K [17 C.F.R.

§229.303], and the SEC's related interpretive releases thereto, issuers are required to

disclose events or uncertainties, including any known trends, that have had or are

reasonably likely to cause the registrant's financial information not to be indicative of

future operating results. The adverse events and uncertainties associated with these

declining trends were reasonably likely to have a material impact on Digiliti's

profitability and, therefore, were required to be disclosed in the Registration Statement.

       69.     The Offering was successful for the Company, which sold 2,333,334 shares

of Digiliti common stock to the public at $4.50 per share, raising $10.5 million in gross

proceeds ($8.8 million net of underwriting discounts, commissions and offering costs).

       70.     On or about March 15, 2017, Plaintiff Petersen (in combination with

Plaintiff IRA FBO Jack B. Petersen) invested $325,000.00 in Securities pursuant and/or

traceable to the Offering.

       71.     On or about March 10, 2017, Plaintiff Mazzo $99,000.00 in Securities

pursuant and/or traceable to the Offering.

               PLAINTIFFS ENTERED INTO SECURITIES
        PURCHASE AGREEMENTS THE TRUTH BEGINS TO EMERGE

                                             25
             CASE 0:20-cv-01686 Document 1 Filed 08/03/20 Page 26 of 40




       72.     On August 4, 2017, Digiliti pre-released its second quarter 2017 results,

disclosing that its revenues for the quarter would be in the range of $1.1 to $1.3 million,

well below analyst estimates of $3 million. Along with the pre-release, the Company also

announced that CEO Mack had resigned and that Meier (the former CFO) had been

appointed as the interim CEO. The release stated in part:

               Digiliti Money expects total revenue for the second quarter to
               be between $1.1 million and $1.3 million, compared to $2.0
               million for the second quarter of 2016. The Company also
               expects an accounts receivable reserve in the amount of $1.8
               million, due to the unilateral noncontractual termination,
               shortly after the end of the second quarter of 2017, of a series
               of contracts by one customer. Digiliti Money is currently
               investigating its rights with respect to those customer
               contracts.

               “Our topline for the quarter was lower than expected because
               our sales pipeline of potential customers at the start of the
               quarter did not result in new contracts and product
               implementations, such that expected revenue could be
               recognized in our Q2 results,” said Digiliti Money's CFO
               Bryan Meier. “While we are on track to close a number of
               these deals in the second half of 2017, our progress will
               depend on how quickly we sign new customer contracts, how
               efficiently we implement new products and how effectively
               we retain potential customers in our sales pipeline.” Mr.
               Meier continued, “It's encouraging to note the progress we
               made during the quarter. Specifically, we signed 27 new
               customers, sold 53 new products, and brought 45 products
               live during the quarter. The revenue from this activity will
               ramp up over time.”

               “In response to our revenue shortfall,” Mr. Meier added, ''we
               are in the process of implementing several cost-cutting
               initiatives, which we expect, ona full-year, continuing basis,
               to reduce our annual operating expenses by nearly $3 million
               when fully implemented by November 2017.”

               Due, in part, to the unilateral customer noncontractual

                                             26
CASE 0:20-cv-01686 Document 1 Filed 08/03/20 Page 27 of 40




  termination, the Company's revenue shortfall and current
  level of operating expenses, Digiliti expects to seek financing
  to support its operations going forward. If the Company is not
  able to achieve a combination of such financing and sufficient
  positive cash flow from operations, in the near term, it may
  not be able to continue as a going concern.




                                27
             CASE 0:20-cv-01686 Document 1 Filed 08/03/20 Page 28 of 40




       73.     On August 14, 2017, the Company issued a press release and filed a Form

8-K with the SEC announcing that on August 12, 2017, its auditor, Lurie, had informed it

that “reliance should not be placed on” Digiliti's financials for the year ended December

31, 2016 and the quarter ended March 30, 2017, and that Lurie had “withdrawn their

audit reports on the Company's consolidated financial statements for the year ended

December 31, 2016.” The Company also announced that it had initiated an internal

investigation regarding potential accounting irregularities. The Form 8-K stated, in

pertinent part:

               Item 4.02 Non-Reliance on Previously Issued Financial
               Statements or a Related Audit Report or Completed
               Interim Review

               (b) On August 12, 2017, Digiliti Money Group, Inc. (the
               “Company”) received notification from its independent
               registered public accounting firm, Lurie, LLP (the “Firm”) that
               it should disclose that reliance should not be placed on (i) the
               Firm's report relating to the Company's consolidated financial
               statements for the year ended December 31, 2016, and (ii) the
               Firm's completed interim review for the period ended March
               31, 2017, and that the Firm has withdrawn their audit reports on
               the Company's consolidated financial statements for the year
               ended December 31, 2016, and revoked their consents to
               incorporate those reports in any and all registration statements.

               While performing procedures for their review of the Company's
               financial statements for the quarter ended June 30, 2017, and in
               recent communications with the Company and its audit
               committee, the Firm became aware of information which
               relates to the Company's consolidated financial statements
               previously reported on by the Firm for the year ended
               December 31, 2016 and the quarter ended March 30, 2017.
               Certain of that information, disclosed to the Firm on August 11,
               2017, of previously unknown information, relates to revenue
               and accounts receivable included in those same consolidated
               financial statements.

                                             28
             CASE 0:20-cv-01686 Document 1 Filed 08/03/20 Page 29 of 40




              That information is, moreover, of a nature and from a source
              such that the Firm would have investigated it had it come to
              their attention during their audit and review procedures. Due to
              the recent discovery of the information, the Firm has not
              completed such an investigation, nor has the Firm had an
              opportunity to determine its potential impact on the Company's
              consolidated financial statements.

              The Company's management and Audit Committee have
              discussed the matters disclosed in this Current Report on Form
              8-K with the Firm.

       74.     On August 15, 2017, Lurie resigned as the Company’s independent

registered public accounting firm.

       75.     In direct response to the above disclosures, Digiliti common stock

plummeted, closing at $0.19 per share on August 15, 2017 on extremely heavy trading

volume, causing damages to Plaintiffs.

       76.     On September 27, 2017, the Company issued a press release to announce it

was voluntarily delisting from NASDAQ and that it could no longer comply with SEC

reporting requirements. The press release stated in part:

               The Company's Board of Directors has determined it would be
               in the best interests of the Company and its shareholders to
               voluntarily delist from Nasdaq. The Company believes its
               delisting would enhance its ability to continue to raise capital
               and consummate its current proposed financial restructuring
               and capital raising activities.

               The decision to delist from Nasdaq was also based on the good
               faith determination by the Board that it would not be able to: (i)
               timely comply with its periodic reporting requirements under
               the Exchange Act (Listing Rule 5250(c)), (ii) maintain the
               requisite stockholders' equity (Listing Rule 5550(b)(1), and (iii)
               maintain the corporate governance requirements that would
               require independent directors. The Company previously
               disclosed that it received a notice of noncompliance from the

                                             29
             CASE 0:20-cv-01686 Document 1 Filed 08/03/20 Page 30 of 40




               Listing Qualifications Department of Nasdaq in its Current
               Report on Form 8-K filed with the SEC on September 15,
               2017.

       77.     At the time of the filing of this action, Digiliti common stock was trading

over the counter at $0.08 per share, a decline of 98% from the Offering price.

                                DEFENDANTS’ DUTIES

       78.     By reason of their positions as officers, directors, and/or fiduciaries of the

Company and because of their ability to control the business and corporate affairs of the

Company, Defendants owed the Company and its shareholders fiduciary obligations of

good faith, loyalty, and candor, and were and are required to use their utmost ability to

control and manage the Company in a fair, just, honest, and equitable manner.

Defendants were and are required to act in furtherance of the best interests of the

Company and its shareholders so as to benefit all shareholders equally and not in

furtherance of their personal interest or benefit. Each director and officer of the Company

owes to the Company and its shareholders the fiduciary duty to exercise good faith and

diligence in the administration of the affairs of the Company and in the use and

preservation of its property and assets, and the highest obligations of fair dealing.

       79.     Defendants, because of their positions of control and authority as directors

and/or officers of Digiliti, were able to and did, directly and/or indirectly, exercise control

over the wrongful acts complained of herein. Because of their advisory, executive,

managerial, and directorial positions with Digiliti, each of the Defendants had knowledge

of material non-public information regarding the Company.

       80.     To discharge their duties, the officers and directors of Digiliti were required
                                              30
             CASE 0:20-cv-01686 Document 1 Filed 08/03/20 Page 31 of 40




to exercise reasonable and prudent supervision over the management, policies, practices

and controls of the Company. By virtue of such duties, the officers and directors of

Digiliti were required to, among other things:

               a.     Exercise good faith and due care to ensure that the affairs of the

       Company were conducted in an efficient, business-like manner so as to make it

       possible to provide the highest quality performance of their business;

               b.     Exercise good faith and due care to ensure that the Company was

       operated in a diligent, honest and prudent manner and complied with all applicable

       federal and state laws, rules, regulations and requirements, and all contractual

       obligations, including acting only within the scope of its legal authority; and

               c.     When put on notice of problems with the Company’s business

       practices and operations, exercise good faith and due care in taking appropriate

       action to correct the misconduct and prevent its recurrence.

                      DERIVATIVE DEMAND ALLEGATIONS

       81.     Plaintiff Petersen brings this action derivatively in the right and for the

benefit of Digiliti to redress the breaches of fiduciary duty and other violations of law by

Defendants.

       82.     Plaintiff Petersen was a shareholder or member at the time of the

transaction complained of, and will adequately and fairly represent the interests of

Digiliti and its shareholders in enforcing and prosecuting its rights.

       83.     This action is not a collusive one to confer jurisdiction that the court would

otherwise lack.
                                             31
             CASE 0:20-cv-01686 Document 1 Filed 08/03/20 Page 32 of 40




       84.     Plaintiff Petersen has not made any demand on the Board of Digiliti to

institute this action because such a demand would be a futile, wasteful, and useless act,

for the reasons that follow.

       85.     The Company has been effectively non-operational since Fall 2017. In an

SEC filing made in November 2017, the Company stated that it was unable to file its

quarterly report “within the prescribed time without unreasonable effort or expense.”

The Company’s last SEC filing was made on March 2, 2018.

       86.     Upon information and belief, the Company ceased all business activity in or

about March 2018, when Urban FT Group, Inc. acquired the business and certain assets

of Digiliti Money, Inc., the wholly owned subsidiary of Digiliti, as part of a statutory

merger of Digiliti Money, Inc. into Urban FT’s affiliate, FinTech Imaging Solutions, Inc.

       87.     Based on these facts, it would be futile to make demand on the board of a

defunct company – even if such board were extant and functioning – that does not have

the resources even to prepare quarterly reports.

       88.     In addition, the Director Defendants served as Directors of the Company

during some or all of the wrongdoing alleged herein, and each faces a substantial

likelihood of liability for their participation in the illegal and/or illicit acts alleged herein.

The statements and actions regarding the illegal and/or illicit scheme to report illusory

customer contracts and revenue that Defendants caused or allowed to occur and be made

repeatedly were an integral aspect of the Company’s core operations.

       89.     Through these actions, statements, and omissions, the Director Defendants

were able to reap and report illegally and/or illicitly obtained profits, and become
                                               32
             CASE 0:20-cv-01686 Document 1 Filed 08/03/20 Page 33 of 40




enriched thereby.    This was in violation of (among other things) these Defendants’

fiduciary duties of due care, good faith and loyalty. Thus, the Director Defendants, a

majority of the Board, each faces a substantial likelihood of liability for their acts in

connection with these statements, rendering a demand upon them futile.

       90.     The Board's challenged misconduct at the heart of this case constitutes

unlawful/illicit activity or the facilitation of illegal/illicit activity. Breaking the law

and/or violating a federal and/or state statute is not a legally protected business decision

and such conduct can in no way be considered a valid exercise of business judgment. A

majority of the Board was or should have been alerted to the illegal and/or illicit activity.

       91.     Simply put, violating the law and/or statutes (federal and/or state),

approving the violations of applicable law and/or statutes by others, or looking the other

way while refusing to prevent others under the Board's control from violating the law

and/or statutes are all forms of misconduct that cannot under any circumstance be

examples of legitimate business conduct. Because condoning a business strategy

predicated on breaking the law and/or violating a federal statute cannot be a valid

exercise of business judgement, demand upon the Board is excused.

       92.     That demand upon the Board would be futile is further supported by the

fact that any and all Board members are, or should be, aware of the serious allegations of

wrongdoing in multiple complaints filed by individual shareholders and in a complaint

filed by the Securities and Exchange Commission on April 3, 2019, and yet the Board has

not taken any action in furtherance of recouping damages suffered by the Company and

its shareholders as a result of the conduct alleged herein.
                                             33
CASE 0:20-cv-01686 Document 1 Filed 08/03/20 Page 34 of 40




                            34
              CASE 0:20-cv-01686 Document 1 Filed 08/03/20 Page 35 of 40




                                           COUNT I

                                         For Fraud
                                 Against Officer Defendants

       93.      Plaintiffs incorporate by reference and reallege each and every allegation

set forth above, as if fully set forth herein.

       94.      The Officer Defendants made untrue statements of material fact and failed

to disclose material facts regarding the state of Digiliti's business.

       95.      At the time the misrepresentations and misleading statements and

omissions were made to Plaintiffs, the Officer Defendants knew these statements were

false or misleading, or acted with a reckless disregard of, or without knowledge of, their

truth and completeness, and these defendants made such misrepresentations and

omissions with the intention to induce Plaintiffs to act in reliance thereon.

       96.      In reasonable and actual reliance upon the false and misleading statements

and omissions alleged herein, Plaintiffs were induced to and did invest in Digiliti

securities.

       97.      In addition, in reasonable and actual reliance upon the false and misleading

statements and omissions alleged herein, Plaintiff Petersen was induced to and did retain

Digiliti securities which he had acquired prior to the Offering.

       98.      As a direct and proximate result of their reliance on the Officer Defendants’

false and misleading statements and omissions, Plaintiffs suffered damages in an amount

to be proved at trial.




                                                 35
             CASE 0:20-cv-01686 Document 1 Filed 08/03/20 Page 36 of 40




                                          COUNT II

                                For Fraudulent Concealment
                                 Against Officer Defendants

       99.     Plaintiffs incorporate by reference and reallege each and every allegation

set forth above, as if fully set forth herein.

       100.    The Officer Defendants suppressed and concealed material facts concerning

the true nature of Digiliti's business (as set forth herein) with the intention that Plaintiffs

would thereby be induced to purchase Digiliti securities.

       101.    The Officer Defendants owed Plaintiffs a duty to disclose material facts due

to their peculiar knowledge of the concealed facts, their unique position of control over

the facts necessary for Plaintiffs to make their decisions, and the misstatements that the

Officer Defendants voluntarily made, among other things.

       102.    By virtue of their reasonable and actual reliance on the obligation of the

Officer Defendants to provide accurate facts, and without knowledge of the material facts

that the Officer Defendants concealed, Plaintiffs were induced to enter into the

transactions at issue.

       103.    The Officer Defendants intended to induce investors to act on the basis of

incomplete, concealed facts.

       104.    Plaintiffs Petersen and Mazzo invested in Digiliti in connection with the

Offering on the basis of incomplete, concealed facts.

       105.    Plaintiff Petersen retained investments in Digiliti in connection with the

Offering on the basis of incomplete, concealed facts.

                                                 36
           CASE 0:20-cv-01686 Document 1 Filed 08/03/20 Page 37 of 40




       106.    Plaintiffs suffered damages as a direct and proximate result of Defendants’

misconduct, and Plaintiffs’ reliance on the facts that Officer Defendants fraudulently

concealed, in an amount to be proved at trial.

                                          COUNT III

                               For Breach of Fiduciary Duty
                                  Against All Defendants

       107.    Plaintiffs incorporate by reference and reallege each and every allegation

set forth above, as if fully set forth herein.

       108.    Each of the Defendants had a fiduciary duty to, among other things, ensure

that the Company was operated in a lawful manner, exercise due care, diligence, and

good faith, and ensure that the Company’s financial statements were prepared in

accordance with GAAP. When put on notice of problems being experienced with the

Company’s business practices and operations, Defendants should have exercised good

faith in taking appropriate action to correct the misconduct and to prevent its recurrence.

       109.    Defendants willfully ignored the apparent and pervasive problems being

experienced with Digiliti’s internal controls practices and procedures, and failed to make

a good faith effort to correct these problems or prevent their recurrence, which ultimately

led to the Company becoming the subject of investigations by the United States

Securities and Exchange Commission and the U.S. Attorney’s Office for the District of

Minnesota.

       110.    Additionally, each of the Defendants had a duty to ensure that the Company

disseminated accurate, truthful and complete information to its shareholders.

                                                 37
           CASE 0:20-cv-01686 Document 1 Filed 08/03/20 Page 38 of 40




       111.   The Defendants violated their fiduciary duties of care, loyalty, and good

faith by causing or allowing the Company to disseminate to Digiliti shareholders

materially misleading and inaccurate information through, inter alia, Digiliti’s SEC

filings and other public statements and disclosures, which failed to disclose that the

Company was being operated in an unlawful and/or illicit manner. These actions could

not have been a good faith exercise of prudent business judgment.

       112.   The Defendants’ misconduct alleged herein further constituted an abuse of

their ability to control and influence Digiliti, for which they are legally responsible. In

particular, the Defendants abused their positions of authority by causing or allowing

Digiliti to misrepresent material facts regarding its business operations and practices,

financial position and business prospects.

       113.   Defendants had a duty to Digiliti and its shareholders to prudently

supervise, manage and control the operations, business and internal financial accounting

and disclosure controls of Digiliti.

       114.   Defendants, by their actions and by engaging in the wrongdoing described

herein, abandoned and abdicated their responsibilities and duties with regard to prudently

managing the businesses of Digiliti in a manner consistent with the duties imposed upon

them by law. By committing the misconduct alleged herein, Defendants breached their

duties of due care, diligence and candor in the management and administration of

Digiliti’s affairs, and in the use and preservation of Digiliti’s assets.

       115.   During the course of the discharge of their duties, Defendants knew or

recklessly disregarded the unreasonable risks and losses associated with their misconduct,
                                               38
           CASE 0:20-cv-01686 Document 1 Filed 08/03/20 Page 39 of 40




yet Defendants caused Digiliti to engage in the illegal and/or illicit scheme complained of

herein which they knew had an unreasonable risk of damage to Digiliti, thus breaching

their duties to the Company. As a result, the Defendants grossly mismanaged Digiliti.

       116.    As a direct and proximate result of the Defendants’ foregoing breaches of

fiduciary duties, the Company has suffered significant damages, as alleged herein.

       117.    As a result of the misconduct alleged herein, Defendants are liable to the

Company.

                                          COUNT IV

                                   For Unjust Enrichment
                                   Against All Defendants

       118.    Plaintiffs incorporate by reference and reallege each and every allegation

set forth above, as if fully set forth herein.

       119.    By their wrongful acts and omissions, the Defendants were unjustly

enriched at the expense of and to the detriment of Digiliti in the form of, inter alia¸

salaries, bonuses, stock options, and/or other forms of executive compensation.

       120.    Plaintiff, as a shareholder and representative of Digiliti, seeks restitution

from these Defendants, and each of them, and seeks an order of this Court disgorging all

profits, benefits and other compensation obtained by these Defendants, and each of them,

from their wrongful conduct and fiduciary breaches.

                                  PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray for relief and judgment, as follows:

               A.     Awarding compensatory damages in favor of Plaintiffs against all

                                                 39
          CASE 0:20-cv-01686 Document 1 Filed 08/03/20 Page 40 of 40




defendants, jointly and severally, for all damages sustained as a result of defendants'

wrongdoing, in an amount to be proven at trial, including interest thereon;

              B.     Awarding Plaintiffs their reasonable costs and expenses incurred in

this action, including counsel fees and expert fees;

              C.     Awarding rescission or a rescissory measure of damages; and

              D.     Such equitable or other relief as deemed appropriate by the Court.

                                       HELLMUTH & JOHNSON, PLLC


Dated: August 3, 2020                  By: /s/ Anne T. Regan
                                          Anne T. Regan (MN ID #0333852)
                                          8050 W. 78th Street
                                          Edina, MN 55439
                                          (952) 941-4005
                                          aregan@hjlawfirm.com

                                          POTOMAC LAW GROUP, PLLC

                                          Susan V. Metcalfe (PA ID #85703)
                                          1300 Pennsylvania Avenue Northwest, Suite 700
                                          Washington, DC 20004
                                          (717) 951-5653
                                          smetcalfe@potomaclaw.com


                                          ATTORNEYS FOR PLAINTIFFS




                                             40
